Title: From Alexander Hamilton to Jedediah Huntington, 30 January 1790
From: Hamilton, Alexander
To: Huntington, Jedediah


Treasury Department 30th. Jany 1790.
Sir
By an act of the last Session, provision is made for the payment of pensions to Invalids, for the space of one year from the fourth of march last, under such regulations, as the President should prescribe.
The President having signified to me his pleasure, that the business in your state may be committed to your management; it remains for me to direct the necessary provision.
I am therefore to inform you, that one half year’s pension to each Invalid is to be paid on the fifth day of March next; which by the estimate respecting your state will require the Sum of Three thousand eight hundred Dollars. This sum you will retain in your hands for the purpose. I will take care, that drafts from the Treasury shall be regulated in conformity to this idea; (nevertheless you will understand that such as may be drawn, are by all means to be paid) And you will forbear Remittances, so as to be in a condition to answer the demand.
The allowance for your trouble, as established by the President, is ___ ___ ___ two per Cent, on the amount of what you pay.
Another half year’s pension will be to be paid on the fifth day of June next; the payment of which is also to be committed to you, on the like terms.
The Secretary for the Department of War will write to you concerning the evidences and precautions upon and under which your payments are to be made.
I doubt not you will cheerfully execute this service, though not in the line of your office. The emolument it will bring to you, cannot be an unwelcome auxiliary; and the execution of the duty by any other person would not, under present circumstances, be equally convenient.
I am, Sir,   Your obedt. Servt.

Alex HamiltonSecy of the Treasy
Jedidiah HuntingtonCollector for the port of New London Connecticut
